
	
		I
		112th CONGRESS
		1st Session
		H. R. 2339
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Quigley (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To create a Lobbying Disclosure Act Task Force, and to
		  make certain modifications to the Lobbying Disclosure Act of
		  1995.
	
	
		1.Short titleThis Act may be cited as the
			 Lobbyist Disclosure Enhancement Act.
		2.Modifications to
			 enforcement
			(a)Lobbying
			 Disclosure Act Task Force
				(1)EstablishmentThe Attorney General shall establish the
			 Lobbying Disclosure Act Enforcement Task Force (in this subsection referred to
			 as the Task Force).
				(2)FunctionsThe Task Force—
					(A)shall have primary responsibility for
			 investigating and prosecuting each case referred to the Attorney General under
			 section 6(a)(8) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(8));
					(B)shall collect and disseminate information
			 with respect to the enforcement of the Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1601 et seq.);
					(C)shall audit, at a minimum on an annual
			 basis, and as frequently as deemed necessary by the Task Force, the extent of
			 compliance or noncompliance with the requirements of the Lobbying Disclosure
			 Act of 1995 by lobbyists, lobbying firms, and registrants under that Act
			 through a random sampling of lobbying registrations and reports filed under
			 that Act during each calendar year; and
					(D)shall establish,
			 publicize, and operate a toll-free telephone number to serve as a hotline for
			 members of the public to report noncompliance with lobbyist disclosure
			 requirements under the Lobbying Disclosure Act of 1995, and shall develop a
			 mechanism to allow members of the public to report such noncompliance
			 online.
					(b)Referral of
			 cases to the Attorney GeneralSection 6(a) of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1605(a)) is amended—
				(1)in paragraph (8),
			 by striking United States Attorney for the District of Columbia
			 and inserting Attorney General; and
				(2)in paragraph (11),
			 by striking United States Attorney for the District of Columbia
			 and inserting Attorney General.
				(c)Recommendations
			 for improved enforcementThe Attorney General may make
			 recommendations to Congress with respect to—
				(1)the enforcement of
			 and compliance with the Lobbying Disclosure Act of 1995; and
				(2)the need for
			 resources available for the enhanced enforcement of the Lobbying Disclosure Act
			 of 1995.
				(d)Information in
			 enforcement reportsSection 6(b)(1) of the Lobbying Disclosure
			 Act of 1995 (2 U.S.C. 1605(b)(1)) is amended by striking by case
			 and all that follows through public record and inserting
			 by case and name of the individual lobbyists or lobbying firms involved,
			 any sentences imposed.
			3.Definition of
			 lobbyistSection 3(10) of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking
			 , other than an individual and all that follows through
			 period.
		4.Expedited online
			 registration of lobbyists; expansion of registrantsSection 4(a)(1) of the Lobbying Disclosure
			 Act of 1995 (2 U.S.C. 1603(a)(1)) is amended—
			(1)by striking
			 45 days and inserting 5 days;
			(2)by striking
			 , or on the first business day after such 45th day if such 45th day is
			 not a business day, and inserting , or on the first business day
			 occurring after such 5th day if such 5th day does not occur on a business
			 day,; and
			(3)by inserting
			 online after shall register.
			5.Disclosure of
			 additional information by lobbyistsSection 5(b)(2)(A) of the Lobbying
			 Disclosure Act of 1995 (2 U.S.C. 1604(b)(2)(A)) is amended—
			(1)by striking
			 (A) and inserting (A)(i);
			(2)by adding
			 and after the semicolon; and
			(3)by adding at the end the following:
				
					(ii)for each issue listed under clause (i), a
				list identifying—
						(I)each
				covered executive branch official with whom the lobbyist engaged in lobbying
				activities;
						(II)each
				covered legislative branch official with whom the lobbyist engaged in lobbying
				activities and—
							(aa)if the official is an employee of a
				Member of Congress, the name of that Member of Congress; or
							(bb)if the official is an employee
				described in clause (ii), (iii), (iv), or (v) of section 3(4), the name of the
				Member or Members of Congress who hired the official or for whom the official
				performs duties as such official; and
							(III)the date of each lobbying contact;
						.
			6.Disclosure of
			 political contributionsSection 5(d)(1) of the Lobbying Disclosure
			 Act of 1995 (2 U.S.C. 1604(d)(1)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking 30 days after and all
			 that follows through 30th day is not and inserting 20
			 days after the end of the quarterly period beginning on the first day of
			 January, April, July, and October of each year, or on the first business day
			 after such 20th day if such 20th day is not; and
			(2)by striking
			 semiannual period each place it appears and inserting
			 quarterly period.
			7.Effective
			 date
			(a)Section
			 2Section 2 and the amendments made by that
			 section take effect upon the expiration of the 90-day period beginning on the
			 date of the enactment of this Act.
			(b)AmendmentsThe
			 amendments made by sections 3, 4, 5, and 6 take effect on the first day of the
			 first quarterly period described in section 5(a) of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C. 1604(a)) that begins after the end of the 90-day period
			 beginning on the date of the enactment of this Act.
			
